Citation Nr: 1619150	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for neuropsychiatric disorder has been received. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis (lung disability), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for neuropsychiatry disorder, as well as a claim for a rating in excess of 30 percent for tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007. 

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

During the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

In December 2010, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

In a December 2010,the Board rechacterized the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected lung disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), denied a rating in excess of 30 percent for the lung disability, and remanded thhe request to reopen and the  claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  Most recently, in June 2014, the Board again remanded both remaining claims for development.   

The Board points out that, while the RO subsequently granted a 100 percent disability rating for service-connected  tuberculosis effective May 16, 2011, as the Veteran is presumed to seek a TDIU due to tuberculosis prior to May 16, 2011, that matter remains on appeal.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this claim (recharacterized as reflected on the title page) remains on appeal.  Notably, the Veteran's representative submitted an informal hearing presentation on the remaining TDIU claim in June 2014 and April 2016.

For reasons expressed below, the Board is again remanding the claims remaining on appeal to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision in these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the Board remanded the claims on appeal for the following reasons:  (1) to send a specifically tailored notice letter to the Veteran explaining what type of evidence is needed to reopen the claim for service connection for neuropsychiatric disorder, to include the element(s) required to establish service connection that was/were found insufficient in the previous denials, and how to establish entitlement to a TDIU due to pulmonary tuberculosis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b); (2) to obtain all outstanding VA medical records from the West Los Angeles VA Medical Center (VAMC) from May 3, 2007; and (3) to adjudicate the claim for a TDIU due to service-connected tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2015).  

On April 15, 2015, the AOJ sent a letter to the Veteran that satisfied the directives of the Board's remand.  It also appears that outstanding VA medical records were obtained, inasmuch as the September 2015 supplemental statement of the case (SSOC) referred to medical records from the West Los Angeles VAMC dated from October 1995 to July 22, 2015.  

However, the AOJ failed to adjudicate the Veteran's claim for a TDIU due to service-connected tuberculosis, pulmonary, chronic far advanced, inactive, with pleurisy and restrictive bronchitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2015), as directed.  Rather, the September SSOC 2015 errantly adjudicated a claim for an extra-schedular rating for the Veteran's respiratory disability, pursuant to 38 C.F.R. § 3.321(b)(1).  In the SSOC, the AOJ  stated that the Veteran's disability picture is contemplated by the rating schedule and that his assigned schedular rating is adequate.  This was in contravention of the Board's remand directive  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  Such adjudication requires a discussion of the functional effects of the Veteran's disability and an evaluation of whether he can perform the physical acts required to sustain gainful employment.  As such, on remand, the AOJ should properly adjudicate the Veteran's TDIU claim due his lung disability under the correct standard.  

Also, although the September 2015 SSOC referenced the RO's review of medical records from the West Los Angeles VAMC dated from October 1995 to July 22, 2015, these records have not been associated with the Veteran's electronic claims file (in VBMS and Virtual VA).  Notably, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the AOJ should undertake appropriate action  to associate with the electronic claims file) all outstanding records of VA  evaluation and/or of the Veteran dated from October 1995 to July 22, 2015 (referenced in the September 2015 SSOC).  To the extent applicable, the AOJ should follow the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development deemed warranted (to include, if appropriate, a retrospective medical opinion that evaluates the function effects of the Veteran's respiratory disability) by the VCAA prior to adjudicating the remaining claims on appeal.

As requested in the prior remand, the Board emphasizes that, in adjudicating the claim for a TDIU due to service-connected lung disability (now, limited to the period prior to May 16, 2011), the AOJ must consider and discuss the applicability of the provisions of 38 C.F.R. § 4.16(b), in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)).  Moreover, if the claim is denied, the AOJ must furnish to the Veteran and his representative notice of the denial in a SSOC-including citation to and discussion of 38 C.F.R. § 4.16(b)-and afford them opportunity to respond.

Accordingly, these matters are hereby REMANDED for the following action:

1. Undertake appropriate action to associate with the claims file obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to specifically include medical records from the VA Medical Center West Los Angeles dated from October 1995 to June 22, 2015 (referenced in the September 2015 SSOC).  

To the extent applicable, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file (in VBMS and Virtual VA).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional records pertaining to the matters remaining on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

All records and/or responses received (positive and negative) should be associated with the claims file.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, (to include, if appropriate, obtaining a retrospective medical opinion addressing the functional effects of the Veteran's lung disability on his activities of daily living, to include employment), adjudicate  both claims remaining on appeal in light of all pertinent evidence and legal authority (to specifically include, with regard to the TDIU claim, the provisions of 38 C.F.R. § 4.16(b)).  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an supplemental SOC that includes citation to and discussion of additional legal authority considered-to specifically include 38 C.F.R. § 4.16(b)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

